DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
ALICE/ MAYO:  TWO-PART ANALYSIS
2A.   First, a determination whether the claim is directed to a judicial exception (i.e., abstract idea).  
Prong 1:  A determination whether the claim recites a judicial exception (i.e., abstract idea).

Groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Mathematical concepts- mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity- fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes- concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Prong 2:  A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.

Considerations indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.

2B. Second, a determination whether the claim provides an inventive concept (i.e., Whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception  NOTE:  The only consideration that does not overlap with the considerations indicative of integration into a practical application associated with step 2A: Prong 2.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  NOTE:  The only consideration that does not overlap with the considerations that are not indicative of integration into a practical application associated with step 2A: Prong 2.

See also, 2010 Revised Patent Subject Matter Eligibility Guidance; Federal Register; Vol. 84, No. 4; Monday, January 7, 2019

Claims 1 - 18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
1:  Statutory Category
Applicant’s claimed invention, as described in independent claim 13, is/are directed to a method (i.e. a process).

2(A):  The claim(s) are directed to a judicial exception (i.e., an abstract idea).
PRONG 1:  The claim(s) recite a judicial exception (i.e., an abstract idea).
Certain Method of Organizing Human Activity
The claim as a whole recites a method of organizing human activity.  The claimed invention is involves providing a transaction flow graph including a first tree representing a financial hierarchy, and a second tree representing a location hierarchy, wherein at least one node of the first tree or the second tree has multiple children, and one or more edges or one or more nodes of the 19 Attorney Docket No. 4540US02Ref. No. 134790-259173first tree and the second tree has a first attribute and a second attribute, wherein the first attribute is based on historical data, and the second attribute is based on current data associated with the one or more edges or one or more nodes; receiving data about a financial transaction, wherein the financial transaction is related to a first leaf node in the first tree, and a second leaf node in the second tree; updating the second attributes of edges or nodes that can reach the first leaf node in the first tree, and the second attributes of edges or nodes that can reach the second leaf node in the second tree; and detecting a security attack by detecting an abnormal node or edge in the first tree or the second tree, the abnormal node or edge having a second attribute being out of a predefined range compared to the first attribute of the abnormal node or edge, which is a fundamental economic principles or practices (security, financial transaction(s)); commercial or legal (security, financial transaction(s)); and managing personal behavior or relationships or interactions between people (providing, receiving, updating, detecting).  



Mental Processes

The claim recites limitations directed to involves providing a transaction flow graph including a first tree representing a financial hierarchy, and a second tree representing a location hierarchy, wherein at least one node of the first tree or the second tree has multiple children, and one or more edges or one or more nodes of the 19 Attorney Docket No. 4540US02Ref. No. 134790-259173first tree and the second tree has a first attribute and a second attribute, wherein the first attribute is based on historical data, and the second attribute is based on current data associated with the one or more edges or one or more nodes; receiving data about a financial transaction, wherein the financial transaction is related to a first leaf node in the first tree, and a second leaf node in the second tree; updating the second attributes of edges or nodes that can reach the first leaf node in the first tree, and the second attributes of edges or nodes that can reach the second leaf node in the second tree; and detecting a security attack by detecting an abnormal node or edge in the first tree or the second tree, the abnormal node or edge having a second attribute being out of a predefined range compared to the first attribute of the abnormal node or edge.  

The limitation(s), as drafted, is/are a process that, under it’s broadest reasonable interpretation, covers performance of the limitation(s) in the mind.   That is, other than reciting “computer system”, nothing in the claim element precludes the steps from practically being performed in the mind.  In other words, the claim encompasses the user manually providing a transaction flow graph including a first tree representing a financial hierarchy, and a second tree representing a location hierarchy, wherein at least one node of the first tree or the second tree has multiple children, and one or more edges or one or more nodes of the 19 Attorney Docket No. 4540US02Ref. No. 134790-259173first tree and the second tree has a first attribute and a second attribute, wherein the first attribute is based on historical data, and the second attribute is based on current data associated with the one or more edges or one or more nodes; receiving data about a financial transaction, wherein the financial transaction is related to a first leaf node in the first tree, and a second leaf node in the second tree; updating the second attributes of edges or nodes that can reach the first leaf node in the first tree, and the second attributes of edges or nodes that can reach the second leaf node in the second tree; and detecting a security attack by detecting an abnormal node or edge in the first tree or the second tree, the abnormal node or edge having a second attribute being out of a predefined range compared to the first attribute of the abnormal node or edge.
  
The mere nominal recitation of a generic computer does not take the claim limitation out of the mental processes grouping.  This/these limitation(s) recite a mental process. Thus, the claim recites an abstract idea.

PRONG 2:  The judicial exception (i.e., an abstract idea). Is not integrated into a practical application.
The claim recites the combination of additional elements of a “computer system” performing the steps.  The additional element(s) is/ are recited at a high level of generality (i.e., as a generic computer performing the generic computer functions of (a) data receipt/ transmission (e.g., “providing”, “receiving” etc. step(s) as claimed); and (b) data processing (e.g., “updating”, “detecting”, etc. step(s) as claimed).  NOTE:  The language “to be stored in a storage device” has been interpreted as an “intended use/result”, not a required step or act of the claimed invention.  The additional element(s) is/ are recited at a high level of generality (i.e., as general means of gathering data about a financial transaction), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The claim is recited at a high level of generality, and merely automates the step(s).  Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.  The claim is directed to an abstract idea.  NOTE:  (a) The claim is exclusively from the perspective of the “computer system”.  (b) Although an “electronic payment processing network” is mentioned in the claim, the claim does not suggest the claimed “computer system” is engaging the “electronic payment processing network” or exchanging data therewith.  In the context of the claim the “electronic payment processing network” is only tangentially related to the claimed invention and is merely used as a descriptor of the data.  The claim is silent regarding from whom or what the claimed “computer system” receives the data.  

Since the claim(s) recite a judicial exception and fails to integrate the judicial exception into a practical application, the claim(s) is/are “directed to” the judicial exception.  Thus, the claim(s) must be reviewed under the second step of the Alice/ Mayo analysis to determine whether the abstract idea has been applied in an eligible manner.

2(B):  The claims do not provide an inventive concept (i.e., The claim(s) do not include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
As discussed with respect to Step 2A Prong Two, the additional element(s) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.   The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
data receipt/ transmission (e.g., “providing”, “receiving” etc. step(s) as claimed); and (b) data processing (e.g., “updating”, “detecting”, etc. step(s) as claimed) are well understood, routine and conventional.  Furthermore, the courts have recognized that computer functions or tasks analogous to those claimed by applicant such as (a) data receipt/ transmission (e.g., “providing”, “receiving” etc. step(s) as claimed); and (b) data processing (e.g., “updating”, “detecting”, etc. step(s) as claimed) are well understood, routine and conventional.  Symantec, TLI, OIP Techs and buySAFE court decisions cited in MPEP § 2106.05(D) (ii) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Flook, Bancorp court decisions cited in MPEP § 2106.05(D) (ii) indicate performing repetitive calculations is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Accordingly, a conclusion that the additional elements are well-understood, routine, conventional activity is supported under Berkheimer. 
For these reasons, there is no inventive concept in the claim, and thus the claim is ineligible.
Dependent claims 14 - 18 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims).  Therefore, independent computer system claim 1 and independent tangible, non-transitory computer-readable medium claim 7 is/are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claims.  The component(s) (i.e., “processor”, “memory”, “tangible, non-transitory computer-readable medium”, etc.) described in independent computer system claim 1 and independent tangible, non-transitory computer-readable medium claim 7, add nothing of substance to the underlying abstract idea.  At best, the product(s) (computer system, tangible, non-transitory computer-readable medium) recited in the claim(s) are merely providing an environment to implement the abstract idea.  NOTE:  Although independent computer system claim 1 and independent tangible, non-transitory computer-readable medium claim 7 are focused on the retrieval of the “transaction flow graph” instead of it’s provision like in independent computer-implemented method claim 13, this difference is interpreted as nominal.  The limitation as recited in claims 1 and 7 is still in the realm of tasks that involve data receipt/ transmission as thus analysis analogous to that applied to claim 13 is applicable.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scherrer, US Pub. No. 2007/0294187
Re Claims 1 and 7:  Scherrer discloses a computer system/ tangible, non-transitory computer-readable medium 
retrieve, from a memory, a transaction flow graph including a first tree representing a financial hierarchy, and a second tree representing a location hierarchy, wherein at least one node of the first tree or the second tree has multiple children, and one or more edges or one or more nodes of the first tree and the second tree has a first attribute and a second attribute, wherein the first attribute is based on historical data, and the second attribute is based on current data associated with the one or more edges or one or more nodes (Scherrer, [0010] [0026] [027] [0030] [0081] [0097] [0098] [0101], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause interpreted as not further limiting of the claimed invention); 
receive data about a financial transaction in an electronic payment processing network, wherein the financial transaction is related to a first leaf node in the first tree, and a second leaf node in the second tree (Scherrer, abstract,  [0008] [0009] [0024] [0041], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause interpreted as not further limiting of the claimed invention); 
update the second attributes of edges or nodes that can reach the first leaf node in the first tree, and the second attributes of edges or nodes that can reach the second leaf node in the second tree (Scherrer, [0013] [0102]); 
and 18 Attorney Docket No. 4540US02Ref. No. 134790-259173detect a security attack by detecting an abnormal node or edge in the first tree or the second tree, the abnormal node or edge having a second attribute being out of a predefined range compared to the first attribute of the abnormal node or edge (Scherrer, abstract, [0005] 0012] [0024] [0035] [0048] [0049] [0078] [0106]).  
Re Claim 13:  Scherrer discloses a computer-implemented method comprising: 
providing, by a computer system to be stored in a storage device, a transaction flow graph including a first tree representing a financial hierarchy, and a second tree representing a location hierarchy, wherein at least one node of the first tree or the second tree has multiple children, and one or more edges or one or more nodes of the 19 Attorney Docket No. 4540US02Ref. No. 134790-259173first tree and the second tree has a first attribute and a second attribute, wherein the first attribute is based on historical data, and the second attribute is based on current data associated with the one or more edges or one or more nodes(Scherrer, 
receiving, by the computer system, data about a financial transaction in an electronic payment processing network, wherein the financial transaction is related to a first leaf node in the first tree, and a second leaf node in the second tree (Scherrer, abstract,  [0008] [0009] [0024] [0041], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause interpreted as not further limiting of the claimed invention); 
updating, by the computer system, the second attributes of edges or nodes that can reach the first leaf node in the first tree, and the second attributes of edges or nodes that can reach the second leaf node in the second tree (Scherrer, [0013] [0102]); 
and detecting a security attack, by the computer system, by detecting an abnormal node or edge in the first tree or the second tree, the abnormal node or edge having a second attribute being out of a predefined range compared to the first attribute of the abnormal node or edge (Scherrer, abstract, [0005] 0012] [0024] [0035] [0048] [0049] [0078] [0106]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherrer as applied to claims 1, 7 and 13 above, and further in view of Dominessy, US Pat. No. 10,868,825.
Re Claims 2, 8 and 14:  Scherrer discloses the claimed invention supra but fails to explicitly disclose notify a user of the detection of the abnormal node or edge. 
Dominessy discloses:

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Scherrer by adopting the teachings of Dominessy to provide notify a user of the detection of the abnormal node or edge.  
As  suggested by Dominessy, there is improved engagement by alowing users to take corrective or preventative measures.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Claims 3, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherrer as applied to claims 1, 7 and 13 above, and further in view of Qu, US Pub. No. 2020/0394659.
Re Claims 3, 9 and 15:  Scherrer discloses the claimed invention supra but fails to explicitly wherein a first attribute of an edge or a node of the first tree or the second tree includes a number of transactions, a total amount of transactions, or an out flow degree. 
	Qu discloses: 
wherein a first attribute of an edge or a node of the first tree or the second tree includes a number of transactions, a total amount of transactions, or an out flow degree (Qu, [0008] [0033] [0074] [0097] [0099], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause interpreted as not further limiting of the claimed invention).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Scherrer by adopting the teachings of Qu to provide wherein a first attribute of an edge or a node of the first tree or the second tree includes a number of transactions, a total amount of transactions, or an out flow degree.  
	As suggested by Qu, one would have been motivated to manage computing resources and be efficient.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Claims 4, 5, 10, 11, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherrer as applied to claims 1, 7 and 13 above, and further in view of Zoldi, US Pub. No. 2019/0073647.
Re Claims 4, 10 and 16:  Scherrer discloses the claimed invention supra but fails to explicitly disclose wherein a node of the first tree represents a primary account (PAN), a bank identification number (BIN), an issuer identification number (IIN), a business identification number (BID), or an Interbank Card Association (ICA) number.
	Zoldi discloses:
wherein a node of the first tree represents a primary account (PAN), a bank identification number (BIN), an issuer identification number (IIN), a business identification number (BID), or an Interbank Card Association (ICA) number (Zoldi, abstract, [0009] [0070], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause interpreted as not further limiting of the claimed invention).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Scherrer by adopting the teachings of Zoldi to provide wherein a node of the first tree represents a primary account (PAN), a bank identification number (BIN), an issuer identification number (IIN), a business identification number (BID), or an Interbank Card Association (ICA) number.
As suggested by Zoldi, one would have been motivated to improve efficiencies in recognizing abnormality patterns.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Re Claims 5, 11 and 17:  Scherrer discloses the claimed invention supra but fails to explicitly disclose
wherein a node in the second tree represents an automated teller machine (ATM) location, a store location, a city, or a country. 
	Zoldi discloses: 
wherein a node in the second tree represents an automated teller machine (ATM) location, a store location, a city, or a country (Zoldi, abstract, [0009] [0070], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause interpreted as not further limiting of the claimed invention).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Scherrer by adopting the teachings of Zoldi to provide wherein a node in the second tree represents an automated teller machine (ATM) location, a store location, a city, or a country.  
As suggested by Zoldi, one would have been motivated to improve efficiencies in recognizing abnormality patterns.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Claims 6, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherrer as applied to claims 1, 7 and 13 above, and further in view of Ramaratnam, US Pub. No. 2013/0275247.
Re Claims 6, 12 and 18:  Scherrer discloses the claimed invention supra but fails to explicitly disclose
block the financial transaction in response to detecting the security attack associated with the abnormal node or edge in the first tree or the second tree.
	Ramaratnam discloses:
block the financial transaction in response to detecting the security attack associated with the abnormal node or edge in the first tree or the second tree (Ramaratnam, abstract, [0036] [0176]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Scherrer by adopting the teachings of Ramaratnam to provide block the financial transaction in response to detecting the security attack associated with the abnormal node or edge in the first tree or the second tree.
	As suggested by Ramaratnam, one would have been motivated to minimize fraud and abuse.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to security attack detections particularly for transactions in payment processing networks or employing flow graphs/ tree structures.
US 20210182285 A1
US 20210182316 A1
US 20210182315 A1
US 10936658 B2
US 20200349284 A1
US 10581886 B1
CN 110751354 A
US 20190121979 A1
CN 109409948 A
US 20180351817 A1
US 20180330190 A1
US 20180069885 A1
US 20170288990 A1
US 20160086185 A1

US 7664845 B2
US 20060059110 A1
US 20030187783 A1
US 20030187759 A1
WO 2004061733 A1
US 20030158751 A1
US 20030004689 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/Primary Examiner, Art Unit 3697